Exhibit Management’s Discussion and Analysis September 30, 2008 November 7, 2008 Management’s Discussion and Analysis The following discussion is a review of the financial position of Claude Resources Inc. (“Claude” or the “Company”) as at September 30, 2008 compared to December 31, 2007, and the results of operations for the three months and nine months ended September 30, 2008 compared with the corresponding periods of 2007.This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis is current to October 31, 2008 (except as otherwise noted).The Board of Directors reviewed and approved the disclosure presented herein through the Audit Committee.This discussion should be read in conjunction with the Company’s 2007 annual Management’s Discussion and Analysis and 2007 annual audited consolidated financial statements and notes to those statements. Exploration Claude continued its strategy of resource growth with aggressive exploration at the Madsen property during the third quarter.The Madsen mine, having produced in excess of 2.4 million ounces over its 40 year history, was the third largest gold producer in the Red Lake camp.The property comprises over 4,000 hectares and includes a fully functional, 500 tonne per day gold mill, 1,200 meter deep shaft and permitted tailings facility. Madsen Project During the third quarter, drilling with two surface rigs focused on the definition and expansion of the high grade discovery at the Fork zone target as well as initial drill testing of the Russett Shoots and Hasaga Shoots target areas. Dewatering and rehabilitation of the Madsen shaft continued with underground drilling of the high-grade 8 Zone scheduled to begin late in the fourth quarter. In preparation for the advancement of underground exploration and a revised resource estimate, compilation and verification of historic mine data continued throughout the third quarter. Drillhole data capture continued with the present database incorporating in excess of 12,000 historic boreholes. SRK Consulting Ltd. (“SRK”) has initiated a NI 43-101 compliant resource estimate and supporting technical report that is anticipated in the first quarter of 2009.SRK has also completed a structural study of the Madsen property. The study will help guide exploration both within the Madsen ‘tuff’ trend and in the footwall environment. The Fork zone target area is located 1,300 meters southwest of the Madsen headframe and 500 meters along strike of the McVeigh ‘Tuff’ underground infrastructure.It is host to both replacement style and high grade, vein-hosted mineralization associated with the hanging wall contact of the mafic-ultramafic trend.Drilling during the third quarter continued to focus on infilling to 30 to 40 meter spacing within the central high grade shoot (see Media Release dated April 16, 2008: Claude Resources Reports Drill Results of 17.32 g/t Au over 10.33 meters) as well as testing the northern and southern strike and up-dip extensions.Current drilling shows continuity of several visible gold-bearing vein systems over a strike length in excess of 400 meters.The Company is actively testing the Fork zone target with one drill rig. The Russett Shoots target is located along the footwall contact of the main ultramafic unit, directly beneath Russett Lake.It relates to the dip continuity of the historic “Russett Iron Formation zones”.Placer Dome tested this area returning highly anomalous gold and arsenic in basalt over a 100 meter interval in widely spaced regional drilling.Initial drill testing by Claude included the completion of six drill holes testing a strike length of 600 meters on 150 meter centers.Final assay results have been received and identified several distinct intervals of anomalous gold values associated with biotite-silica-carbonate altered basalt.No further drilling is planned on the target. The Hasaga mine, located on the adjoining Barrick Gold controlled Hasaga property, operated from 1938 through 1952 producing 218,000 ounces of gold at a grade of 4.5 grams per tonne.Gold mineralization at the Hasaga mine is hosted in a network of quartz-calcite-tourmaline veins within sericitized, Hasaga Porphyry. Historic documentation shows the plunge continuity of the mineralization to cross the property boundary between 700 and 1,100 meters below surface.Initial drill testing by Claude included the completion of two drill holes testing the target at 700 and 1,000 meters below surface.Final assay results have been received and returned anomalous gold values associated with sericite altered and quartz veined Hasaga Porphyry.Results are being compiled and reviewed in the context of historic drilling. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 2 Dewatering and rehabilitation of the 5 compartment 1,200 meter headframe-hoist-shaft continued during the third quarter.Final testing of the shaft and hoist has been completed and allows for full access beyond shaft confines to the underground levels for the purpose of exploration.At the end of September, the water level was drawn down to approximately 38 feet above the 1200 level.Initiation of the directionally-assisted, underground drill program is planned for late in the fourth quarter and will focus initially on testing the plunge and strike continuity of the 8 Zone lens. The 8 Zone was mined between the 2300 and 2700 levels from its discovery in 1969 until the mine’s closure in 1976.Underground mapping and historic documentation shows the development of a series of high-grade quartz-vein systems and silicification associated with a complexly-folded package of mafic and ultramafic lithologies. The system remains open in all directions and shows strong similarities to high grade mineralization presently being mined at Goldcorp’s Red Lake Complex. Seabee Property Claude expects to submit, by the end of 2008, an Environmental Impact Study in preparation for commercial mining of the Santoy 8 and 8E deposits in 2009.The Santoy 8 Powerline Project, which will tie this property to the provincial power grid, continued during the third quarter.Phase One of the project, the erection of the powerline poles, is more than 90% complete.Phase Two, consisting of the powerline installation, is planned for the first quarter of 2009.The final phase involves the installation of the main transformer and is expected to be completed during the second half of 2009. At the Porky West deposit, a decline was driven down to access the 75-11 sill and a cut and fill lift is planned on the 65-11 sill during the initial phase of the expanded 50,000 tonne bulk sampling program. For the third quarter, 420 tonnes at a grade of 4.38 grams per tonnes were processed from Porky West.Drilling indicates higher grades with depth at this deposit.The Company plans to extract and process an additional 4,000 tonnes from Porky West during the fourth quarter of 2008.This bulk sampling program will be temporarily suspended until next spring due to freeze up. Quality Assurance and Quality Control Procedures Rigorous quality assurance and quality control practices have been implemented on all Company core drill programs including blank, reference and duplicate samples with each batch of assays.Samples are analyzed by a 30 gram fire assay with a combination of atomic absorption, gravimetric and or screen metallic finish at an independent ISO approved facility. Intercepts are reported as drilled widths and range from 65 to 90% of true width. All exploration programs are carried out under the direction of Qualified Person Brian Skanderbeg, P.Geo., Vice President Exploration for Claude Resources. Operations Gold For the quarter ended September 30, 2008, the Seabee operation milled 57,799 tonnes at a grade of 6.77 grams per tonne with recoveries of 95.0%.Sales volume was 12,303 ounces of gold; produced ounces were 11,962 ounces of gold.For the nine months ending September 30, 2008, Claude milled 166,894 tonnes at a grade of 6.23 grams per tonne with recoveries of 95.4%.Sales volume was 31,873 ounces of gold; produced ounces were 31,915 ounces of gold. The continued production increase over the first half of 2008 was due largely to the Company’s ability to address equipment availability issues as well as the extraction of higher grade ore from Santoy 7 and higher grade blocks at the Seabee mine.Production output was consistent with Management guidance.The Seabee mine is focused on developing and producing from its higher grade 9311 and 9714 stope blocks in the coming quarters. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 3 Seabee Q3 Operating Results Three Months Ended September 30, 2008 Three Months Ended September 30, 2007 Nine Months Ended September 30, 2008 Nine Months Ended September 30, 2007 Tonnes milled(1) 57,799 65,695 166,894 162,143 Grade processed Au (g/t) 6.77 7.46 6.23 6.45 Recovery (%) 95.0% 95.8% 95.4% 95.6% Sales volume Au (ounces) (2) 12,303 11,437 31,873 26,037 Production volume Au (ounces) (1) 11,962 15,091 31,915 32,157 Mine operating costs ($ millions) 9.3 6.8 23.8 16.7 Cash operating costs per ounce sold (CDN $) 757 591 747 640 (1) Includes ounces produced and tonnes milled from Santoy 7 and Porky Lake bulk samples. (2) Excludes ounces sold from Santoy 7 and Porky Lake bulk samples. Total mine operating costs increased to $23.8 million from $16.7 million last year.Costs of supplies have out-paced wage pressure over the last three years and continue to be the norm for the Canadian mining industry. Health, Safety, Environment and Community The Company is pleased to report that its employees have operated without a lost time injury during the quarter.Claude intends to continue its focus on strengthening its operational teams and systems in order to bring about continued improvements to our health, safety and environmental programs. Oil & Natural Gas Claude produces crude oil, natural gas and natural gas liquids (ngls) from properties in Alberta and Saskatchewan. The Company has various non-operating working interests in oil, ngls and natural gas in Alberta. These Alberta properties provide 91% of the total production for oil and ngls and 100% of the production of natural gas. The Nipisi Unit is a unitized oil field with 166 producing wells operated by Canadian Natural Resources Ltd. The Edson Gas Unit has 52 producing gas wells and an associated gas plant, all operated by Talisman Energy. In addition to these properties, the Company has interests in producing oil and gas wells at a number of other Alberta locations. During the second quarter, the Company completed a transaction whereby in return for one-third of its working interest in the Alberta oil and natural gas assets, the Company eliminated the 70% production royalty on the remaining two thirds interest.Management undertook this transaction to ensure the assets are more readily marketable.During the third quarter the Company announced its plans to divest of its oil and natural gas assets (see Media Release dated July 14, 2008:Claude Resources Inc. - Puts Oil & Natural Gas Assets on the Market). In Saskatchewan, the Company has a 75% working interest in six producing vertical oil wells along with a 33.75% interest in four producing horizontal wells. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 4 Financial Results Highlights Three Months Ended Sept 30, 2008 Three Months Ended Sept 30, 2007 Nine Months Ended Sept 30, 2008 Nine Months Ended Sept 30, 2007 Revenue ($ millions) 10.9 8.2 28.9 18.9 Loss from continuing operations ($ millions) (2.7) (1.6) (4.2) (4.9) Earnings (loss) from discontinued operations ($ millions) 1.0 (0.2) 2.1 (0.3) Net loss ($ millions) (1.7) (1.8) (2.1) (5.2) Net loss per share ($) (0.02) (0.02) (0.02) (0.06) Average realized gold price (CDN $/ounce / US $/ounce) 888/853 720/689 907/890 726/657 Total cash operating costs (CDN $/ounce / US $/ounce) 757/727 591/566 747/733 640/579 Working capital ($ millions) 13.2 7.5 13.2 7.5 For the three months ended September 30, 2008, the Company recorded a net loss of $1.7 million, or $0.02 per share.This compares to a net loss of $1.8 million, or $0.02 per share, for the comparable period in 2007. For the nine months ended September 30, 2008, the Company recorded a net loss of $2.1 million, or $0.02 per share, after a $2.2 million non-cash recovery related to income tax benefits arising from the issue of flow-through shares.This compares to a net loss of $5.2 million, or $0.06 per share, after a $1.7 million non-cash recovery related to income tax benefits arising from the issuance of flow-through shares for the comparable period in Revenue Total revenue generated for the third quarter was $10.9 million, a 33% increase over the $8.2 million reported for the same period in 2007.This increase was due to higher gold sales volume (Q3 2008 - 12,303 ounces; Q3 2007 - 11,437 ounces) and much improved Canadian dollar gold price realized:Q3 2008 - $888 (US $853); Q3 2007 - $720 (US $689). Total revenue for the first nine months of 2008 increased 53% to $28.9 million from $18.9 million reported in the first nine months of 2007.The improvement was a result of higher gold sales volume (2008 - 31,873 ounces; 2007 - 26,037 ounces) combined with a 25% improvement in Canadian dollar gold prices realized:2008 - $907 (US $890); 2007 - $726 (US $657). Expenditures For the three months ended September 30, 2008, total mine operating costs increased 37% to $9.3 million from $6.8 million for the same period last year. These operating costs, divided by improved gold sales volume, resulted in a 28% increase in Canadian dollar cash operating cost per ounce:Q3 2008 - CDN $757 (US $727); Q3 2007 - CDN $591 (US $566). For the first nine months of 2008 the Company reported mine operating costs of $23.8 million, a 43% increase from the $16.7 million recorded in 2007. Operating costs have been under pressure for the past several quarters, largely due to rising labour and material costs.Total cash cost per ounce increased by 17% to CDN $747 (US $733) per ounce this year to date from CDN $640 (US $579) per ounce in 2007.This result was due to the higher operating costs divided by higher gold sales volume and a stronger Canadian versus US dollar. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 5 Total Cash Costs(1) per Gold Ounce Sold Three months ended Nine months ended Sept 30 Sept 30 Sept 30 Sept 30 2008 2007 2008 2007 Cash operating costs (CDN$ millions) $ 9.3 $ 6.8 $ 23.8 $ 16.7 Divided by ounces sold 12,300 11,400 31,900 26,000 Total cash costs per ounce (CDN$) $ 757 $ 591 $ 747 $ 640 CDN$ Exchange Rate 1.0418 1.0448 1.0186 1.1049 Total cash costs per ounce (US$) $ 727 $ 566 $ 733 $ 579 (1) For an explanation of non-GAAP performance measures refer to “Non-GAAP Performance Measures” on page Depreciation, Depletion and Accretion During the third quarter of 2008, depreciation, depletion and accretion of the Company’s gold assets increased by 68% to $3.2 million from $1.9 million reported for the comparable period in 2007.For the nine months ended September 30, 2008, depreciation, depletion and accretion was $8.5 million, a 42% increase over the $6.0 million reported in 2007.These results were due to a higher asset base as well as more tonnes being mined during the period. Other Income (Expense) For the three months and nine months ended September 30, 2008, general and administrative costs, interest and other and stock compensation costs were relatively unchanged period over period.The gain on sale of assets represents the gain realized on the sale of certain of the Company’s available-for-sale securities. Income Taxes The income tax recovery of $2.2 million was the estimated income tax benefit arising from the issuance of flow-through shares in 2007 and the subsequent renouncement of those expenditures in 2008.A similar benefit of $1.7 million was recorded in 2007. Liquidity & Financial Resources At September 30, 2008, the Company had working capital of $13.2 million (December 31, 2007 - $11.9 million).The improvement was largely due to proceeds received from the debenture financing offset by inventory draw downs and capital investments.Included in working capital at September 30, 2008 are the demand loans of $4.5 million (December 31, 2007 - $6.0 million).These are demand loans and the entire amount has been classified as a current liability for accounting purposes. The Company’s typical cash requirement over the first and second quarters of each year is significant because of the winter ice road resupply, which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure.To fund the preceding requirements and the continued exploration and dewatering costs expected at the Madsen property, the Company completed a debenture offering for gross proceeds of $18.1 million during the second quarter.The Company believes operating cash flows will not be sufficient to fund the continued exploration at Madsen or the 2009 winter ice road resupply at the Seabee properties.As a result, the Company intends to divest of some of its oil and natural gas assets, the proceeds of which should decrease the need for additional short-term capital. Investing Mineral property expenditures during the first nine months of 2008 were $20.3 million, a $3.6 million decrease from the same period in 2007. Year to date, expenditures were comprised of the following: Seabee mine development of $7.0 million (2007 - $8.3 million); exploration costs, focusing primarily on the Madsen exploration project, of $8.5 million (2007 - $9.0 million); and property, plant and equipment expenditures of $4.8 million (2007 - $6.6 million). Property, plant and equipment expenditures include mining equipment, camp infrastructure, tailings management facility expansion and Madsen dewatering charges. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 6 Financing During the first nine months, the Company closed a debenture offering for gross proceeds of $18.1 million.The debenture features a 12%, five year term with monthly interest only payments.Debenture holders are entitled to warrants in the amount of 10% of the debenture purchase.Each warrant entitles the holder to acquire one common share at the exercise price of $1.60 per common share for a period of five years from the date of closing.The debenture also features certain redemption and retraction provisions.The debenture is secured by a general security agreement covering all the Company’s assets.The general security interest, excluding the Company’s oil and natural gas assets, is subordinated to all bank debt. Financing activities during the first three quarters of 2008 included the issuance of 114,633 common shares pursuant to the Company’s Employee Share Purchase
